Case 1:20-cv-00067-MAC-KFG Document 8 Filed 06/29/20 Page 1 of 2 PageID #: 20




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


ROGER EUGENE FAIN,                               §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:20-CV-67
                                                 §
TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE, et al.,                                 §
                                                 §
                Defendants.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Roger Eugene Fain, an inmate confined at the Stiles Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983 against the Texas Department of Criminal

Justice and the administration of the Mark W. Stiles Unit.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed without prejudice.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

in this case in accordance with the Magistrate Judge’s recommendation.
Case 1:20-cv-00067-MAC-KFG Document 8 Filed 06/29/20 Page 2 of 2 PageID #: 21




       SIGNED at Beaumont, Texas, this 29th day of June, 2020.




                                      ________________________________________
                                                  MARCIA A. CRONE
                                           UNITED STATES DISTRICT JUDGE




                                           2
